01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,               )         CASE NO. CR19-052-RSM
                                           )
08          Plaintiff,                     )
                                           )
09          v.                             )         DETENTION ORDER
                                           )
10    CHRISTIAN BOWMAN,                    )
                                           )
11          Defendant.                     )
      ____________________________________ )
12

13 Offense charged in Indictment:

14 Count 1: Conspiracy distribute heroin, one kilogram or more.

15 Date of Detention Hearing:    March 13, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth,

18 finds that no condition or combination of conditions which defendant can meet will

19 reasonably assure the appearance of defendant as required and the safety of other persons and

20 the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22	         (1)    A rebuttable presumption of detention applies, as defendant has been charged



      DETENTION ORDER
      PAGE -1
01                with a drug offense which carries a maximum penalty in excess of ten years.

02         (2)    Defendant and his counsel stipulated to the entry of an Order of Detention.

03                The presumption has therefore not been rebutted in any way.

04         (3)    His record includes controlled substance violations in Snohomish County, at

05                least one of which resulted in a felony conviction. He also has at least one

06                conviction for Criminal Trespass in the 1st degree, and a large number of

07                arrests by the Tulalip Police Department. He also has failed to appear as

08                directed for court hearings on multiple occasions over the years, and there were

09                at least three bench warrants issued.

10         (4)    He was charged with a drug conspiracy in this district, and participated

11                successfully in the DREAM program in 2016.

12         (5)    On advice of counsel, he declined to be interviewed by this court’s pretrial

13                services officer.

14 It is therefore ORDERED:

15      1. Defendant shall be detained pending trial and committed to the custody of the

16         Attorney General for confinement in a correction facility separate, to the extent

17         practicable, from persons awaiting or serving sentences or being held in custody

18         pending appeal;

19      2. Defendant shall be afforded reasonable opportunity for private consultation with

20         counsel;

21      3. On order of the United States or on request of an attorney for the Government, the

22	        person in charge of the corrections facility in which defendant is confined shall deliver



      DETENTION ORDER
      PAGE -2
01         the defendant to a United States Marshal for the purpose of an appearance in

02         connection with a court proceeding; and

03      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

04         for the defendant, to the United States Marshal, and to the United States Pretrial

05         Services Officer.

06         DATED this 13th day of March, 2019.

07                                               s/ John L. Weinberg
                                                 United States Magistrate Judge
08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
